Case 8:20-cv-00089-DOC-JDE Document 31 Filed 06/04/20 Page 1 of 4 Page ID #:201



 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           NOTICE OF MOTION AND MOTION
                                           TO DISMISS PLAINTIFF’S FIRST
15                          Plaintiff,     AMENDED COMPLAINT
16        vs.
                                           Date:      July 13, 2020
17                                         Time:      8:30 a.m.
     DESCENDENT STUDIOS INC., a            Courtroom: 9D
18   Texas corporation, and ERIC
19   PETERSON, an individual,

20                      Defendants.
     DESCENDENT STUDIOS INC., a
21   Texas corporation,
22
                      Counterclaimant,
23
          vs.
24
     LITTLE ORBIT LLC, a California        Judge: Hon. David O. Carter
25
     Limited Liability Company,            Complaint Filed:   1/16/2020
26
                      Counterdefendant.
27
28
Case 8:20-cv-00089-DOC-JDE Document 31 Filed 06/04/20 Page 2 of 4 Page ID #:202



 1           TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that on July 13, 2020, at 8:30 a.m. or as soon
 3   thereafter as the matter can be heard by the above-entitled Court, in the Courtroom
 4   9D of the United States District Court for the Central District of California, located
 5   at 411 West Fourth Street, Santa Ana, CA, 92701, Defendants will, and hereby do,
 6   move the Court for an order dismissing certain causes of action for fraud and negligent
 7   misrepresentation asserted by Plaintiff Little Orbit, LLC in its First Amended
 8   Complaint dated May 14, 2020, and dismissing Defendant Eric Peterson for lack of
 9   personal jurisdiction.
10           This Motion is brought pursuant to Federal Rules of Civil Procedure 8(a)(1),
11   9(b), 12(b)(1) and 12(b)(6) on the grounds that Plaintiff’s second and third causes of
12   action for negligent misrepresentation and fraud fail to state a claim on which relief
13   can be granted, both for lack of particularity in pleading and due to economic loss
14   rule.
15           Defendant Eric Peterson also seeks dismissal of the claims against him for lack
16   of personal jurisdiction.
17           The Motion is based on this Notice of Motion, the accompanying Memorandum
18   of Points and Authorities, the Declaration of Michael C. Whitticar, the other papers
19   and records on file in this action, and such further oral and documentary evidence as
20   may come before the Court upon the hearing of this matter.
21           This Motion is made following the conferences of counsel pursuant to Local
22   Rule 7-3 that took place on May 21 and June 3, 2020.
23
24
25
26
27
28

                                               -1-
Case 8:20-cv-00089-DOC-JDE Document 31 Filed 06/04/20 Page 3 of 4 Page ID #:203



 1
 2
 3
 4
                                      Nada I. Shamonki (SBN 205359)
 5                                    MINTZ LEVIN COHN FERRIS GLOVSKY
 6                                    AND POPEO P.C.
                                      2029 Century Park East, Suite 3100
 7                                    Los Angeles, CA 90067
 8                                    Telephone: (310) 586-3200
                                      Facsimile: (310) 586-3202
 9                                    Email: nshamonki@mintz.com
10
                                      Michael C. Whitticar (admitted pro hac vice)
11                                    NOVA IP Law, PLLC
12                                    7420 Heritage Village Plaza, Suite 101
                                      Gainesville, VA 20155
13                                    Tel: 571-386-2980
14                                    Fax: 855-295-0740
                                      E-mail: mikew@novaiplaw.com
15
16                                    Counsel for Defendants

17
18
19
20
21
22
23
24
25
26
27
28

                                         -2-
Case 8:20-cv-00089-DOC-JDE Document 31 Filed 06/04/20 Page 4 of 4 Page ID #:204



 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On June 4, 2020, I filed a copy of the following document(s):
 6   NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S FIRST
     AMENDED COMPLAINT
 7
 8   By electronically filing with the Clerk of the Court using the CM/ECF system which
     will send notification of such filing to the following:
 9
       •   Leo Edward Lundberg , Jr
10
           leo.law.55@gmail.com
11
       •   Michael Danton Richardson
12
           mdantonrichardson@yahoo.com
13
14
           Executed on June 4, 2020, at Los Angeles, California. I hereby certify that I
15
     am employed in the office of a member of the Bar of this Court at whose direction
16
     the service was made.
17
                                            /s/ Diane Hashimoto__________________
18                                         Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                              -1-
